DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 10 is objected to because of the following informalities: there is no transition statement within the preamble (e.g., comprising the steps of, including, consisting of, etc.).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dellock et al. (U.S. Patent 9,994,144 B2).
With regards to Claim 1, Dellock discloses a display device including:
A light source (74) irradiating excitation light; and
A window glass (30) for a vehicle emitting visible light through incident radiation of the excitation light [note Figure 2A],
The window glass for a vehicle being allowed to emit the light so as to display a message [e.g., (34, 38)] toward an outside of the vehicle by irradiation with the excitation light [note Figures 1-2A].
With regards to Claim 2, Dellock discloses the message (34, 38) including at least one selected from the group consisting of a sentence, a trademark, a warning, and a message showing a vehicle condition [note Figure 1].
With regards to Claim 3, Dellock discloses the message (34, 38) being for surrounding cars or for pedestrians and light vehicles [note Figure 1].
With regards to Claim 4, Dellock discloses the window glass (30) for a vehicle includes a transparent plate [(50) and/or (54)].
With regards to Claim 5, Dellock discloses the window glass (30) for a vehicle having a multilayer structure [note Figure 2A] including a laminate of at least one transparent plate [(50) and/or (54)] and a resin film (62), and the resin film includes a resin and a fluorescent material capable of emitting visible light through incident radiation of the excitation light [Column 5, Line 9 – Column 6, Line 10].
With regards to Claim 6, Dellock discloses a surface on a vehicle interior side of the window glass (30) for a vehicle being irradiated with the excitation light [e.g., Figure 2A: inside of (50)].
Claims 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dellock et al. (U.S. Patent 9,994,144 B2).
With regards to Claim 10, Dellock discloses a message transmission method (including):
Using a light source (74) irradiating excitation light; and
A window glass (30) for a vehicle emitting visible light through incident radiation of the excitation light [note Figure 2A], and
Allowing the window glass for a vehicle to emit the light so as to display a message [e.g., (34, 38)] toward an outside of the vehicle by irradiation with the excitation light, thereby transmitting the message toward the outside of the vehicle [note Figures 1-2A].
With regards to Claim 11, Dellock discloses the message (34, 38) including at least one selected from the group consisting of a sentence, a trademark, a warning, and a message showing a vehicle condition [note Figure 1].
With regards to Claim 12, Dellock discloses the message (34, 38) being for surrounding cars or for pedestrians and light vehicles [note Figure 1].
With regards to Claim 13, Dellock discloses the window glass (30) for a vehicle includes a transparent plate [(50) and/or (54)].
With regards to Claim 14, Dellock discloses the window glass (30) for a vehicle having a multilayer structure [note Figure 2A] including a laminate of at least one transparent plate [(50) and/or (54)] and a resin film (62), and the resin film includes a resin and a fluorescent material capable of emitting visible light through incident radiation of the excitation light [Column 5, Line 9 – Column 6, Line 10].
With regards to Claim 15, Dellock discloses a surface on a vehicle interior side of the window glass (30) for a vehicle being irradiated with the excitation light [e.g., Figure 2A: inside of (50)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dellock et al. (U.S. Patent 9,994,144 B2) as applied to Claims 1 and 10, respectively above, and further in view of Williams et al. (U.S. Publication 2017/0088035 A1).
With regard to Claims regard to Claims 7-9 and 16-18, Dellock discloses the claimed invention as cited above, but does not specifically teach displaying the message toward the outside of the vehicle based on an inputted voice (re: Claims 7 and 16), when it is inferred that a movable body is approaching (re: Claims 8 and 17), or changing a position of the displaying the message toward the outside of the vehicle depending on a direction from which a movable body is approaching (re: Claims 9 and 18).
Williams discloses a display message toward the outside of the vehicle based [note Figures 3-6: (18)], and teaches, “… the detection system 20 and the light indication system 22 in a conventional manner, as well as other electrical systems in the vehicle, such as the turn signals, windshield wipers, lights, any system or device necessary or desired for vehicle operation (autonomous or others) and any other suitable systems” [Column 3, Lines 30-35].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the display device of Dellock to (be capable of) display the message toward the outside of the vehicle based on an inputted voice, or when it is inferred that a movable body is approaching, or changing a position of displaying the message toward the outside of the vehicle depending on a direction from which a movable body is approaching, since such sensor/detection and/or feedback controls are well-established in the art as taught in principle by Williams.  Vocal input, proximity sensors, and various corresponding outputs would provide user-friendly or greater automated functionality/warning as desired for the display.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: U.S. 8,606,430 B2 to Seder et al. that teaches a vehicle display device for warning/informing nearby vehicles/pedestrians.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, April 14, 2022

/Jason M Han/Primary Examiner, Art Unit 2875